Case 21-50238-KBO   Doc 5-1   Filed 04/28/21   Page 1 of 6




EXHIBIT 1
               Case 21-50238-KBO        Doc 5-1    Filed 04/28/21      Page 2 of 6




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 7

BAYOU STEEL BD HOLDINGS, LLC, et al.,                      Case No. 19-12153 (KBO)

                           Debtors.                        (Jointly Administered)

GEORGE L. MILLER, in his capacity as Chapter 7             Adv. Proc. No. 21-50238 (KBO)
Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
et al.,

                           Plaintiff,

vs.

JMS RUSSEL METALS CORP.,

                           Defendant.

   ORDER APPROVING STIPULATION FURTHER EXTENDING DEADLINE FOR
             DEFENDANT TO RESPOND TO THE COMPLAINT

         Upon consideration of the Stipulation Further Extending the Deadline for Defendant to

Respond to the Complaint (the “Stipulation”), set forth hereto as Exhibit A, it is hereby ORDERED

THAT, the Stipulation is APPROVED.
Case 21-50238-KBO   Doc 5-1   Filed 04/28/21   Page 3 of 6




EXHIBIT A
              Case 21-50238-KBO          Doc 5-1     Filed 04/28/21      Page 4 of 6




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 7

BAYOU STEEL BD HOLDINGS, LLC, et al.,                        Case No. 19-12153 (KBO)

                           Debtors.                          (Jointly Administered)

GEORGE L. MILLER, in his capacity as Chapter 7               Adv. Proc. No. 21-50238 (KBO)
Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
et al.,

                           Plaintiff,

vs.

JMS RUSSEL METALS CORP.,

                           Defendant.


                    STIPULATION FURTHER EXTENDING DEADLINE FOR
                      DEFENDANT TO RESPOND TO THE COMPLAINT

               Plaintiff, George L. Miller in his capacity as chapter 7 trustee of Bayou Steel BD

Holdings, L.L.C., et al., (the “Plaintiff”), for the estates of the above-captioned debtors (the

“Debtors”) in the above-captioned cases pending under chapter 7 of title 11 of the United States

Code (the “Bankruptcy Code”), by and through his undersigned counsel and defendant JMS

Russel Metals Corp. (the “Defendant,” and together with Plaintiff, the “Parties”), enter into this

Stipulation for Extension of Time for Defendant to Answer, Move or Otherwise Respond to the

Complaint (the “Stipulation”) and hereby stipulate and agree as follows:

               1.      On March 8, 2021, Plaintiff (and together with defendant JMS Russel

Metals Corp., the “Parties”), filed the Complaint for Avoidance and Recovery of Preferential

Transfers Pursuant to 11 U.S.C. §§ 542& 550 (the “Complaint”) in the above-captioned adversary

proceeding against JMS Russel Metals Corp. (the “Defendant”).
              Case 21-50238-KBO          Doc 5-1     Filed 04/28/21     Page 5 of 6




               2.      On April 6, 2021, the Parties filed a stipulation to further extend the time to

answer the Complaint [Docket No. 14].

               3.      The deadline for the Defendant to answer, move or otherwise respond to the

Complaint was April 22, 2021. The Parties conferred in advance of that deadline and agreed to

further extend the deadline for Defendant to respond to the Complaint while they clarify facts and

work to reach an amicable resolution of the Complaint.

               4.      The Parties agree and stipulate that the time within which the Defendant

may answer, move, or otherwise plead in response to the Complaint [D.I. 1] in the above-captioned

adversary proceeding is hereby extended to and including May 6, 2021.

               5.      Except as specifically set forth herein, all rights, claims and defenses of the

Parties are fully preserved.

               6.      This Stipulation is without prejudice to the rights of the parties to seek a

further continuation of this deadline.

               7.      This Stipulation may be executed by facsimile and in any number of

counterparts, each of which when so executed shall be deemed an original, but all such

counterparts shall constitute but one and the same Stipulation.

Dated: April 28, 2021                      PACHULSKI STANG ZIEHL & JONES LLP
Wilmington, Delaware
                                            /s/ Peter J. Keane
                                            Bradford J. Sandler (DE Bar No. 4142)
                                            Andrew W. Caine (CA Bar No. 110345)
                                            Peter J. Keane (DE Bar No. 5503)
                                            919 North Market Street, 17th Floor
                                            P.O. Box 8705
                                            Wilmington, Delaware 19899-8705 (Courier 19801)
                                            Telephone: (302) 652-4100
                                            Facsimile: (302) 652-4400
                                            Email: bsandler@pszjlaw.com
                                                      acaine@pszjlaw.com
                                                      pkeane@pszjlaw.com

                                           Counsel to Plaintiff
Case 21-50238-KBO   Doc 5-1   Filed 04/28/21   Page 6 of 6




                      and


                      LEECH TISHMAN FUSCALDO & LAMPL LLC


                      /s/ Gregory W. Hauswirth
                      Gregory W. Hauswirth (DE Bar No. 5679)
                      1007 N. Orange Street, 4th Floor
                      Wilmington, DE 19801
                      Tel: 302.332.7181
                      Email: ghauswirth@leechtishman.com

                      Counsel to Defendant
